Citation Nr: 0832148	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiac 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The veteran was notified of 
that decision and he appealed to the Board for review.  In 
April 2008, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing was produced and included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served during the Korean War in the US Air Force.  
During his period of enlistment, he served as a mechanic who 
serviced warplanes.  While he performed these duties, he was 
exposed to airline engine noises on the flight lines.  He now 
suffers from bilateral hearing loss and tinnitus.  The 
veteran contends that as result of his noise exposure in 
service, he now suffers from bilateral hearing loss and 
tinnitus.  

The veteran further maintains that while in service, he was 
treated for rheumatic fever.  He contends that he received 
the treatment at the Fitzsimmons Army Hospital in Colorado 
and was subsequently returned to full duty.  The veteran now 
suffers from a heart disability, to include coronary artery 
disease, a heart murmur, and hypertension.  He maintains that 
"but for" his rheumatic fever, he would not have developed 
his current heart maladies.  He has thus asked that service 
connection be granted for such a condition.

A review of the veteran's claims folder indicates that the 
veteran did in fact undergo a VA Audiological Examination in 
November 2004.  The reports show that three different 
individuals examined the veteran.  However, only one of the 
examiners reported that they had actually reviewed the 
veteran's claims folder.  Nevertheless, that examiner opined 
that the veteran's found hearing loss and tinnitus were not 
due to service.  Yet, the other two examiners either did not 
express an opinion or, as in the case of the physician's 
assistant who examined the veteran, she insinuated that the 
veteran's hearing loss may have been due to the veteran's 
service noise exposure.  

Because there appears to be a lack of clarity with respect to 
the audiological examination, it is the opinion of the Board 
that these issues should be returned to the RO for the 
purpose of obtaining a clarifying opinion.  That is, the 
Board believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, including the VA Examination of November 
2004, should be accomplished, so that the disability 
evaluation will be a fully informed one in regards to the 
appellant's claims.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, it is the Board's opinion that such an 
examination should be afforded the veteran before the Board's 
decision on the merits of his claim is issued.  See also 38 
C.F.R. § 4.2 (2007) 
(". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 
38 C.F.R. § 4.10 (2007) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Additionally, with respect to the heart disability, the Board 
also finds that this issue should be returned to the RO/AMC 
for further development.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  The record reflects that 
a VA doctor has not opined as to whether the veteran now has 
a disability of the heart and whether any found heart 
disability is the result of or may be related to the 
veteran's military service.  A thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluations will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, and in 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the veteran before the Board issues a determination on the 
merits of his claim. Hence, this issue is also remanded so 
that another medical examination may be performed and the 
data included in the claims folder for the Board's further 
review.

Finally, the claims folder indicates that the veteran's 
service medical records were possibly destroyed in the 
National Personnel Records Center (NPRC) fire of 1973.  The 
veteran has been notified of this fact.  However, the VA has 
not advised the veteran of alternate methods of supporting 
his claim.  Because, this was not done, all three issues are 
being returned to the Board for further action.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment for disabilities 
involving his heart and ears from January 
2006 to the present, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

2.  The AMC/RO should contact the veteran 
and inform him of what service medical 
records it has and what records appear to 
be missing.  The AMC/RO should advise the 
veteran that he can submit alternate 
evidence to support his claim, including, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially during 
service or soon after discharge; letters 
written during service; and insurance 
examinations.

The AMC/RO is instructed to inform the 
appellant that the United States Court of 
Appeals for Veterans Claims, hereinafter 
the Court, has held that the "duty to 
assist is not always a one-way street," 
and that the veteran has an obligation to 
actively participate in the retrieving of 
any information/documents pertinent to 
his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review.  If no 
additional evidence is received, this 
should be noted in the claims folder.

3.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the "missing" service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The AMC/RO 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the AMC/RO should 
contact the NPRC and any other federal 
records depository and request copies of 
all the veteran's personnel records and 
any hospital records for his period of 
military service from 1950 to 1954.  The 
AMC/RO should specifically note that the 
veteran may have received treatment for 
rheumatic fever at the Fitzsimmons Army 
Hospital in Aurora, Colorado, in 
March/April 1951, and it should inquire 
as to whether the veteran appears on any 
hospital logs at Fitzsimmons during this 
time.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as Surgeon General's 
Office (SGO) reports and any actual 
surgical/clinical records from the 
military bases the veteran was stationed 
during his enlistment.

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
38 CFR § 3.159 (2007).  The AMC/RO should 
allow an appropriate period of time 
within which to respond.

4.  The RO/AMC should schedule the 
veteran for various specialized 
examinations in order to determine 
whether the veteran now suffers from the 
claimed disabilities (tinnitus, bilateral 
hearing loss, and a heart disorder).  The 
examiners should be given a copy of this 
remand and the appellant's entire claims 
folder.  The examiners should be 
requested to review the appellant's 
medical history prior to conducting the 
examinations and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiners should 
review the results of any testing prior 
to completion of the report.

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from a disorder, disability, or 
disease, and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related or secondary to the veteran's 
military service or any incidents 
therein.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the appropriate examiner 
in the report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination reports.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If the veteran suffered 
from a condition in service, such as 
rheumatic fever, and the examiner does 
not believe that the veteran now suffers 
from any type of residual, a detailed 
explanation should be provided.  It is 
requested that the results of the 
examinations be typed and included in the 
claims folder for review.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).

Thereafter, the RO/AMC should readjudicate the claims. If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC). The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal. An appropriate period of time 
should be allowed for response. Thereafter, the case should 
be returned to the Board, if in order. The Board intimates no 
opinion as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




